Case 21-11750-mdc         Doc 49     Filed 06/30/21 Entered 06/30/21 13:41:15                 Desc Main
                                     Document     Page 1 of 2



                       UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In re:                                              C H A P TE R 11

M ID N IGH T M A D N E SS D ISTIL L IN G,L L C      C A SE N O .21-117 50 (M D C )


                 ORDER GRANTING APPLICATION OF DEBTOR
         TO EMPLOY WM. F. COMLY & SON, INC. AS MARKETING BROKER
             PURSUANT TO SECTION 327 OF THE BANKRUPTCY CODE

         A N D N O W ,u pon consid eration of the A pplication of the D ebtorto E mploy W m.F.

C omly & Son,Inc.as M arketingB roker(the “A pplication”
                                                       );and afterconsid eration of any

objections orresponses to the A pplication1 ;and afterd u e d eliberation and itappearingthatthe

relief sou ghtin the A pplication is in the bestinterests of the D ebtor,its estate,and its cred itors;it

is hereby:

         O RD E RE D ,thatthe A pplication is Granted ;and itis

         O RD E RE D ,thatex ceptas otherwise provid ed herein,the D ebtoris hereby au thorized to

employ W m.F.C omly & Son,Inc.in accord ance withthe A pplication and as of the d ate of the

A pplication;and itis

         O RD E RE D ,thatex ceptas otherwise provid ed herein,W m.F.C omly & Son,Inc.shall

be compensated forits services and reimbu rsed forany related ex penses in accord ance with

applicable provisions of the B ankru ptcy C od e,the B ankru ptcy Ru les,the L ocalRu les and any

otherapplicable ord ers of this C ou rt;and itis

         O RD E RE D ,thatin the eventthatP N C B ank,N .A .and /orP N C E qu ipmentFinance,L L C

(collectively,“P N C ”
                     ),orany su ccessor-in-interestto P N C ,is the winningbid d erforthe A ssets


1
  C apitalized terms nototherwise d efined herein shallhave the meanings ascribed to them in the
A pplication.
Case 21-11750-mdc        Doc 49    Filed 06/30/21 Entered 06/30/21 13:41:15              Desc Main
                                   Document     Page 2 of 2



by virtu e of acred itbid of P N C ’s claims,then C omly’s entitlementto acommission forthe sale

shallbe su bjectto fu rtherO rd erof this C ou rtand the rights of P N C (and any otherparty-in-

interest)to objectto C omly’s requ estforsu chacommission are hereby ex pressly reserved .



                                              B Y TH E C O URT:

                                              _______________________________________
                                              H O N O RA B L E M A GD A L E N E D .C O L E M A N
                                              C H IE F U.S.B A N KRUP TC Y J   UD GE
